Title: George W. Erving to James Monroe, 16 March 1815
From: Erving, George W.
To: Monroe, James


                    Private
                    
                        
                            
                                Dear Sir
                            
                            Paris 16. March—1815
                        
                        I have transmitted to you lately copies of my correspondence with Mr Morris; I had intended to have accompanied these with some observations on the character of that gentleman’s agency, & of his qualifications, drawn from his communications & from those which have reached me unofficially & indirectly, but was restrained by an apprehension that I might possibly have formed my judgement too precipitately, & might do him injustice. My doubts on this subject are now entirely dissipated, I now perceive very clearly that he has been flattered, or he has flattered himself, with the expectation that upon the refusal of the spanish government to receive the minister appointed by our government, he coud form a plan for his own promotion to that post: Since the note of the Mr. Cevallos is so perfectly unequivocal as to the causes of the refusal, it is necessary to the Execution of such a plan that the ground shoud be shifted, & this is to be done by raising personal objections to me growing out of my intimacy & negotiations with the king of Naples when he was lieutenant of Napoleon at Madrid. The first intimation which I received of this was from Bourdeaux, where a Mr Fisher arrived from Cadiz, he stated that such an exception was taken to

me by the spanish government, as he was assured by Mr Morris himself; the next news on this subject which I received was from a very intimate friend of Mr Morris & it conformed in all respects with that given by Mr Fisher: I then wrote to Mr Morris with the utmost frankness on the subject, & now wait his answer; but I also receive from Madrid a new confirmation of my suspicions, & am well informed that you yourself will see the justice of them in an application or intimation from Onis that it woud be agreeable to the spanish government to have Mr Morris as minister: The messenger who is to carry out Onis’s new credentials bears a letter to Onis from Mr Sarmiento an intimate friend of Cevallos’s & of Onis; by which Onis is requested (perhaps instructed) to take this step; & Mr Morris is acquainted with its contents. All this I submit to you, as a matter of duty.
                        Since writing to you last I have several letters from Mr Brent, & am extremely satisfied with his judicious mode of treating the subjects which he writes on, as well as with what I can see of his character & qualifications in those communications.
                        Mr Brent informs me that he has forwarded to me by a private hand “a letter of authority to draw on the bankers of the U S. at Amsterdam for your salary:” “Mr Graham told me (he adds) that the question of your outfit was not decided, that it seemed doubtful whether the law allowed it.” If by the law is meant the act of July 1. 1790, it is quite evident that the law offers no obstacle to the allowance; nor can I conceive what has been considered as making any distinction between my appointment & that of any other minister, unless it be possibly that I was appointed being actually in Europe; but I trust that it will be considered that the outfit was never intended merely to pay the passage of the minister from the U.S. to his post; it was doubtless meant as a compensation for the heavy expences which he is necessarily put to in establishing himself suitably in his post; the mere passage across the Atlantick is but a trifling part of his expence, scarcely double the cost of a journey from Paris to Bayonne. I will not trouble you with a great many other reasons which present themselves in favor of the allowance, these must be all obvious to you; & again I cannot imagine that any doubt which coud have existed on the subject was more than transient. With sincere respect & Esteem Dear Sir Very Faity yrs
                        
                            
                                George W Erving
                            
                        
                    
                    
                        Mr Hackley writes to me that Old Mr Yznardi of Cadiz is dead.
                    
                